Clifford F. Brown, J.,
dissenting. Although I agree with the standard adopted today by this court, I believe the instant facts present a case wherein “the respective rights of the appealing party and non-appealing parties are so interwoven or dependent on each other as to require a reversal of the whole judgment.” Accordingly, I dissent.
The record in the present case shows that the rights of plaintiff, Eldon Wigton, are inextricably woven with the rights of the appealing plaintiff, Aetna, his father’s insurance company. These parties are united by a common interest: recovery for the damages sustained by Wigtons’ property as a result of defendant’s wrongful trespass. All of the claims at issue arise out of this single incident.
Excluding the non-appealing plaintiffs from trial saves no judicial resources nor does it work an injustice upon defendant. Indeed, to allow defendant Michael Kibler to escape trial as to all plaintiffs’ claims exonerates him from the consequences of his own wrongful conduct and allows him to benefit from the error of the trial court in preventing the jury from deciding the matter in the first place.
I would reverse the judgment of the court of appeals and remand the cause for trial on the merits.